Exhibit 10.4


Marathon Oil Corporation
2011 Officer Change in Control Severance Benefits Plan
(For Officers Hired or Promoted after October 26, 2011)


1.           Purpose of the Plan.
Marathon Oil Corporation and its subsidiaries and affiliates recognize that the
contributions of its officers to the growth and success of the Corporation (as
defined below) are and will continue to be substantial, and the Corporation
desires to assure the continued employment of its officers.  In this connection,
the Board of Directors of the Corporation (the “Board”) recognizes that, as is
the case with many publicly-held corporations, the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Corporation and its
stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the
Corporation’s officers to their assigned duties without distraction in the face
of potentially disturbing circumstances arising from the possibility of a change
in control of the Corporation.
In order to induce officers to remain in the employ of the Corporation, the
Corporation has established this Marathon Oil Corporation 2011 Officer Change in
Control Severance Benefits Plan (the “Plan”) as set forth herein.
This Plan is in accordance with the Policy Concerning Severance Agreements with
Senior Executive Officers adopted by the Corporation effective February 1, 2005.
2.           Definitions.
As used in the Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):
Administrator:  The Compensation Committee of the Board, provided that the
Administrator may delegate its authority under this Plan pursuant to such
conditions or limitations as the Administrator may establish.
Applicable Event:                                          “Applicable Event”
shall mean a Change in Control or a Potential Change in Control.
Cause:  “Cause” shall mean a Separation from Service of the Employee by the
Corporation upon (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Corporation (other than any
such failure resulting from Separation from Service by the Employee for Good
Reason or any such failure resulting from the Employee’s incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Employee that specifically identifies the manner in which the
Corporation believes that the Employee has not substantially performed his or
her duties, and the Employee has failed to resume substantial performance of his
or her duties on a continuous basis within 14 days of receiving such demand,
(ii) the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Corporation, monetarily or otherwise or (iii) the
Employee’s conviction of a felony or conviction of a misdemeanor which impairs
the Employee’s ability substantially to perform his or her duties with the
Corporation.  For purposes of Cause, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the action or
omission was in the best interest of the Corporation.
Change in Control of the Corporation and Change in Control:  A change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:
(i)          any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below); or
(ii)          the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest including, but not limited to, a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation, or there
is consummated the sale or other disposition of all or substantially all of the
Corporation’s assets.
Corporation: Marathon Oil Corporation and, where applicable, each related
company or business which is part of the same controlled group under Code
sections 414(b) or 414(c); provided that where specified by Marathon Oil
Corporation in accordance with Code section 409A, in applying Code section
1563(a)(1) – (a)(3) for purposes of determining a controlled group of
corporations under Code section 414(b) and in applying Treasury Regulation
section 1.414(c)-2 for purposes of determining whether trades or businesses are
under common control under Code section 414(c), the phrase “at least 50 percent”
is used instead of “at least 80 percent.”
Disability or Disabled:  The Employee’s incapacity due to physical or mental
illness which in the opinion of a licensed physician renders the Employee
incapable of performing his or her assigned duties with the Corporation, and
shall be deemed to occur on the earlier of (i) the date that there is no
reasonable expectation that the Participant will return to service with the
Corporation or (ii) the date the Employee has been absent from the full-time
performance of his or her duties with the Corporation for six consecutive months
or more.
Employee:  Officers of the Corporation who are grade 88 or higher and who were
hired or initially promoted to either grade 88 or grade 89 after October 26,
2011, provided that any officer who is either (a) party to an individual
agreement concerning the subject matter hereof or (b) a participant in the
Executive Change in Control Severance Benefits Plan shall not participate in the
Plan.
Good Reason:  Without the Employee’s express written consent, the occurrence
within two years after a Change in Control of the Corporation, or within two
years after and at the request of or as a result of actions by a third party who
has taken steps reasonably calculated to effect a Change in Control or after the
first day of but during a Potential Change in Control Period, of any one or more
of the following:
(i)           the assignment to the Employee of duties materially inconsistent
with his or her position immediately prior to the Applicable Event or a
substantial reduction or alteration in the nature of the Employee’s position,
duties, status or responsibilities from those in effect immediately prior to the
Applicable Event;
(ii)           a reduction by the Corporation in the Employee’s annualized and
monthly or semi-monthly rate of base salary (“Base Salary”) as in effect
immediately prior to the Applicable Event;
(iii)           the Corporation’s requiring the Employee to be based at a
location in excess of fifty miles from the location where the Employee was based
immediately prior to the Applicable Event;
(iv)           the failure by the Corporation (a) to continue to allow the
Employee to participate in all of the Corporation’s employee benefit, incentive
compensation, bonus, stock option and stock award plans, programs, policies,
practices or arrangements in which officers of the Corporation participate on
the same level at which other participants in such plans, programs, practices,
policies or arrangements are allowed to participate or (b) to continue to
provide the Employee with opportunity to receive compensation and benefits that
do not represent a material reduction, either in terms of the amount of
compensation and benefits provided or the level of the Employee’s participation
relative to other participants, in the compensation and benefits provided
immediately prior to the Applicable Event;
(v)           the failure of the Corporation to obtain an agreement from any
successor to the Corporation to assume and agree to perform this Plan, as
contemplated in Section 6 hereof; and
(vi)           any purported Separation from Service by the Corporation of the
Employee’s employment that is not effected pursuant to, and satisfying the
requirements of, a Notice of Termination, and for purposes of this Plan, no such
purported Separation from Service shall be effective.
The Employee’s right to Separate from Service for Good Reason shall not be
affected by his or her incapacity due to physical or mental illness. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason
hereunder.  The Employee’s determination of the existence of Good Reason shall
be final and conclusive unless such determination is not made in good faith and
is made without reasonable belief in the existence of Good Reason.
Marathon:                     Marathon Oil Corporation, Marathon Oil Company and
their subsidiaries and successors.
Notice of Termination:  A written notice which indicates the specific reason(s)
relied upon by the Corporation for Separation from Service of an Employee and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Employee’s Separation from Service.  Any Separation from
Service by the Corporation for Cause or for Disability shall be communicated by
Notice of Termination to the Employee, and or any Separation from Service by the
Employee for Good Reason shall be communicated by Notice of Termination to the
Corporation.
Plan:  This Marathon Oil Corporation 2011 Officer Change in Control Severance
Benefits Plan (For Officers Hired or Promoted after October 26, 2011), effective
as of the close of business on October 26, 2011 and as amended from time to
time.
Potential Change in Control of the Corporation and Potential Change in
Control:  A Potential Change in Control of the Corporation or Potential Change
in Control shall be deemed to have occurred, if:
(i)             the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control of the Corporation;
(ii)             any Person (including the Corporation) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Corporation;
(iii)             any Person becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 15% or more of the
combined voting power of the Corporation’s then outstanding securities (not
including in the amount of the securities beneficially owned by such Person any
such securities acquired directly from the Corporation or its affiliates); or
(iv)           the Board adopts a resolution to the effect that, for purposes of
this Plan, a Potential Change in Control of the Corporation has occurred.
Potential Change in Control Period:  The period beginning on the date a
Potential Change in Control occurs and ending on the earlier of (i) date on
which a Change in Control occurs or (ii) the date the Board makes a good faith
determination that the risk of a Change in Control has terminated.
Qualified Termination:  An Employee has a Qualified Termination if he or she
Separates from Service within two years after the date of a Change in Control
unless such Separation from Service is (i) due to death or Disability, (ii) by
the Corporation for Cause, (iii) by the Employee other than for Good Reason or
(iv) on or after the date that the Employee attains age 65.  If an Employee
Separates from Service prior to a Change in Control and such Separation from
Service is other than (w) due to death or Disability, (x) by the Corporation for
Cause, (y) by the Employee other than for Good Reason or (z) on or after the
date that the Employee attains age 65, the Employee will be deemed to have a
Qualified Termination prior to a Change in Control so long as the Employee
reasonably demonstrates that such Separation from Service (I) was at the request
of or as a result of actions by a third party who has taken steps reasonably
calculated to effect a Change in Control or (II) occurs during a Potential
Change in Control Period.
Separation Date:  The date that an Employee has a Separation from Service.
Separation from Service or Separate from Service:  Separation from Service shall
have the same meaning as set forth under Code section 409A with respect to the
Corporation.
Severance Benefits:  The benefits specified in Section 3.d hereof that are due
to an Employee who has a Qualified Termination.


3.          Compensation Upon Separation from Service or During Disability
a.          Disability
During any period following an Applicable Event during which an Employee fails
to perform his or her full-time duties with the Corporation as a result of
incapacity due to physical or mental illness, such Employee’s total
compensation, including Base Salary, bonus and any benefits, will continue
unaffected until either such Employee’s Separation Date or such Employee returns
to the full-time performance of his or her duties.  In the event the Employee
returns to the full-time performance of his or her duties prior to a Separation
from Service, such Employee shall continue to receive his or her full Base
Salary and bonus plus all other amounts to which such Employee is entitled under
any compensation or other employee benefit plan of the Corporation without
interruption.  If an Employee is determined to be Disabled, the Corporation
shall promptly cause the Employee to have a Separation from Service due to
Disability.  In the event of an Employee’s Separation from Service due to
Disability, such Employee shall not be entitled to Severance Benefits under this
Plan and such Employee’s benefits shall be determined in accordance with the
Corporation’s retirement, insurance and other applicable programs and plans then
in effect.
b.          Separation from Service for Cause or Voluntary Separation from
Service for Other Than Good Reason
If an Employee has a Separation from Service by the Corporation for Cause or by
the Employee other than for Good Reason, the Corporation shall pay such Employee
his or her full Base Salary through the Separation Date at the rate in effect at
the time Notice of Termination is given, plus all other amounts to which such
Employee is entitled under any compensation or benefit plan of the Corporation
at the time such payments are due, and the Corporation shall have no further
obligations to such Employee under this Plan.
c.          Death
If an Employee has a Separation from Service by reason of his or her death, such
Employee’s benefits shall be determined in accordance with the Corporation’s
retirement, survivor’s benefits, insurance and other applicable programs and
plans then in effect, and such Employee shall not be entitled to Severance
Benefits hereunder.
d.          Qualified Termination
If an Employee has a Qualified Termination, he or she shall be entitled to the
following Severance Benefits:


(i)           Accrued Compensation and Benefits. The Corporation shall provide
to the Employee:
(A)           the Employee’s Base Salary accrued through the Separation Date to
the extent not theretofore provided;
(B)           a lump sum cash amount equal to the value of the Employee’s unused
vacation days accrued through the Separation Date; and
(C)           the Employee’s normal post-termination compensation and benefits
under the Corporation’s retirement, insurance and other compensation and benefit
plans as in effect immediately prior to the Separation Date, or if more
favorable to the Employee, immediately prior to the Applicable Event, which
shall be paid at the time or times indicated pursuant to the terms of the plans
or arrangements providing for such benefits.
(ii)           Lump Sum Severance Payment.  The Corporation shall provide to the
Employee a severance payment in the form of a cash lump sum distribution equal
to the Employee’s Current Annual Compensation (as defined below) multiplied
times three (3); provided, however, that if the Employee attains age 65 within
three years of the Separation Date, the Employee’s benefit will be limited to a
pro rata portion of such benefit based on a fraction equal to the number of full
and partial months existing between the Separation Date and the Employee’s
sixty-fifth (65th) birthday divided by 36 months.
For purposes of this paragraph, the term “Current Annual Compensation” shall
mean the sum of:
(A)           the Employee’s Base Salary in effect immediately prior to the
occurrence of the circumstances giving rise to such Separation from Service or,
if higher, immediately prior to the Applicable Event; and
(B)           an amount equal to the mean average of the  annual bonuses awarded
to the Employee for the immediately preceding three years, if any, under any
annual bonus plan of the Corporation or its predecessor in the three (3) years
immediately preceding the Separation Date or, if higher, in the three (3) years
immediately preceding the Applicable Event.
(iii) Continuation of Welfare Benefits.  Subject to the benefits offset
described below, the Corporation will arrange to make available to the Employee
life and health insurance benefits during the Welfare Continuation Period (as
defined below) that are substantially similar to those which the Employee was
receiving under a Corporation-sponsored welfare benefit plan immediately prior
to the Separation Date or, if more favorable to the Employee, immediately prior
to the Applicable Event.  These benefits will be provided at a cost to the
Employee that is no greater than the amount paid for such benefits by active
employees who participate in such Corporation-sponsored welfare benefit plan or,
if less, the amount paid for such benefits by the Employee immediately prior to
the Applicable Event.  The Welfare Continuation Period extends from the
Separation Date for a period of thirty-six (36) months, or, if earlier, until
the Employee attains age sixty-five (65).
The benefits otherwise receivable by the Employee pursuant to this paragraph
(iii) shall be reduced to the extent comparable benefits are actually received
by the Employee during the Welfare Continuation Period.  For purposes of
complying with the terms of this offset, the Employee is obligated to report to
the Corporation the amount of any such benefits actually received.
(iv) Retiree Medical and Life Benefits.  The Corporation will arrange to make
available to the Employee retiree life and health insurance benefits determined
as if under the Corporation’s welfare benefit plans the Employee’s actual
participation credit (or continuous service) and actual age as of the Separation
Date were increased by the additional three years of service and age provided in
paragraph 3(d)(v)(A)(3) below.  If eligible for such coverage, the Employee may
elect to commence participation in retiree medical benefits coverage at any time
following the expiration of the Welfare Continuation Period (or immediately
after the Separation Date, if the Employee satisfies the eligibility
requirements without taking into consideration the additional three years of
service and age).




Such retiree medical and life insurance coverage, if any, will be provided by
the entity that is the Employee’s employer as of the Separation Date.
(v)           Supplemental Retirement Benefit.  In addition to the pension
benefits to which the Employee is entitled under the Corporation’s defined
benefit pension plans, the Corporation shall provide to the Employee, in the
form of a cash lump sum distribution, a benefit (the “Supplemental Retirement
Benefit”) equal to the difference between: (A) the lump sum value of the
Employee’s Enhanced Pension Benefit (as defined in paragraph (A) below), and (B)
the lump sum value of the Employee’s Actual Pension Benefit (as defined in
paragraph (B) below).  The methods and assumptions that existed under the
applicable Corporation pension plan (or plans) immediately prior to the
Applicable Event for purposes of determining a lump sum distribution shall be
used for purposes of determining the lump sum values in (A) and (B).  In
determining the Enhanced Pension Benefit and the Actual Pension Benefit,
amendments to the Marathon Pension Plans (as defined in paragraph 3(d)(v)(B)
below) made subsequent to the Applicable Event and on or prior to the Separation
Date, if any, shall be disregarded if they adversely affect in any manner the
computation of retirement benefits thereunder.
(A)           Enhanced Pension Benefit. The amount of the Employee’s Enhanced
Pension Benefit shall be equal to the Actual Pension Benefit for which the
Employee is eligible under the Marathon Pension Plans as of the Separation Date,
as adjusted to incorporate the enhancements outlined in paragraphs (1) through
(6) below.  The enhancements outlined in this paragraph (A) shall be applied
only to the Employee’s benefits under the Marathon Pension Plans in which the
Employee was an active participant as of the Separation Date.
(1)            Normal Retirement Benefit - Service.  For purposes of determining
the Employee’s monthly normal retirement benefit payable at normal retirement
age, service used in the formula(s) shall be deemed to be equal to the sum of
the Employee’s actual service for benefit accrual purposes plus three
years.  For this purpose, the Employee’s actual service shall be determined as
of the Separation Date.
(2)            Normal Retirement Benefit - Final Average Pay.  For purposes of
determining the Employee’s monthly normal retirement benefit payable at normal
retirement age, final average pay shall be calculated using the sum of:
 
I.
the Employee’s Base Salary in effect immediately prior to the occurrence of the
circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Applicable Event; and

 
II.
if bonus is considered covered compensation under the applicable pension plan,
an amount equal to the highest annual bonus awarded to the Employee, if any,
under any annual bonus plan of the Corporation or its predecessor with respect
to the three (3) years immediately preceding the Separation Date or, if higher,
the three (3) years immediately preceding the Applicable Event (but not less
than the amount of bonus taken into account in the Employee’s Actual Pension
Benefit).

Final average pay taken into account for this paragraph shall not be less than
the amount of final average pay taken into account in the determination of the
Employee’s Actual Pension Benefit.
(3)           Early Commencement Factors - Enhanced Service and Age.  For
purposes of determining the early commencement factors that apply to the
Employee’s monthly normal retirement benefit, the Employee’s service and age
shall be deemed equal to the Employee’s actual service and age plus three years
of service and three years of age, respectively.  For this purpose, the
Employee’s actual service and actual age shall be determined as of the
Separation Date.


(4)          Full Vesting. The Employee’s accrued benefits under the Marathon
Pension Plans shall be deemed to be fully vested or, to the extent not so
vested, paid as an additional benefit under this Plan.
 (5)          Determination of Age - All other purposes.  Except as specifically
provided otherwise in this paragraph (A), the Employee’s age, as well as the age
of the Employee’s spouse, survivor, and/or co-pensioner, used in the
determination of the amount of benefits payable under the applicable pension
plan shall be determined using the Employee’s age and their actual ages as of
the Separation Date.
(B)           Actual Pension Benefit.  The amount of the Employee’s Actual
Pension Benefit is determined as the sum of the monthly pension benefits payable
to the Employee as of the Separation Date under the tax-qualified defined
benefit pension plans, non-qualified defined benefit excess benefit plans, and
non-qualified top-hat or supplemental defined benefit plans sponsored or
maintained by Marathon or any successor plans or similar plans (the “Marathon
Pension Plans,”).
(vi) Supplemental Savings Benefit.  In addition to the benefits the Employee is
entitled to under the Marathon Oil Company Thrift Plan and the related
non-qualified supplemental savings plans (“Savings Plans”), the Corporation
shall provide to the Employee, in the form of a cash lump sum distribution, a
benefit equal to the excess, if any, of:
(A)            the amount the Employee would have been entitled to under the
Savings Plans determined as if the Employee was fully vested thereunder on the
Separation Date, over
(B)           the amount the Employee is entitled to under the Savings Plans on
the Separation Date.
(vii) Timing.  To the extent that payments under this paragraph (d) are not
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and except as otherwise specifically
stated herein, the payments provided for in this paragraph (d) shall be made not
later than thirty days following the Separation Date.  Notwithstanding any
provision of the Plan to the contrary, if the Employee is a “specified employee”
as determined by the Company in accordance with its established policy, any
payments of deferred compensation within the meaning of Section 409A of the Code
payable to the Employee as a result of the Employee’s Separation from Service
(other than as a result of death) which would otherwise be paid within six
months of his or her Separation from Service shall be payable on the date that
is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code.  Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.
(e)           The Corporation shall also pay to the Employee all legal fees and
expenses incurred by the Employee, as such legal fees and expenses are incurred
but no later than the end of the calendar year after such fees and expenses were
incurred, as a result of Separation from Service (including all such fees and
expenses, if any, incurred in contesting or disputing any such Separation from
Service or in seeking to obtain or enforce any right or benefit provided by this
Plan or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder) or otherwise.
(f)           Other than as provided in Section 3(d)(iii), the Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 3 by seeking other employment or otherwise, nor shall the amount of any
payment provided for in this Section 3 be reduced by any compensation earned by
the Employee as the result of employment by another employer, including
self-employment, after the Separation Date, or otherwise.
4.      Incentive Awards.
(a)   General.  This Section 4 shall not delay the vesting of any outstanding
options, stock appreciation rights, stock awards and restricted stock awards or
cash awards granted to the Employee under any option or incentive plan of the
Corporation past the date when such awards would, by their terms have become
vested.  However, this Section 4 provides for accelerated vesting of awards
which, by their terms, would not become vested upon a Change in Control.  In
addition, to the extent required for compliance with the requirements of Code
Section 409A, this Section 4 shall delay the settlement of such awards if such
awards would have been settled upon a Change in Control.
(b) Options, Stock Appreciation Rights, Stock Awards and Cash Awards.  Upon a
Change in Control all outstanding options, stock appreciation rights, stock
awards, and restricted stock awards or cash awards granted to the Employee under
any option or incentive plan of the Corporation shall be immediately fully
vested and immediately exercisable and shall remain so exercisable throughout
their entire original terms, and all stock awards, restricted stock awards, and
cash awards shall be immediately vested and, subject to Section 4(e) shall be
settled upon vesting.
(c)           Restricted Stock Units.  Upon a Change in Control all outstanding
restricted stock unit awards shall be immediately vested.  To the extent that
immediate settlement of vested outstanding restricted stock units would result
in an adverse tax consequence to an Employee under Section 409A of the Code,
then outstanding restricted stock units will (subject to Section 4(e)) be
settled upon the earliest to occur of (i) the date on which a change in
ownership or change in effective control for purposes of Section 409A of the
Code occurs, (ii) the date on which the Employee has a Separation from Service
or (iii) the date on which the restricted stock units would have been settled
absent a Change in Control.  
(d)           Separation Date Following Potential Change in Control.  If the
Employee has a Separation from Service prior to a Change in Control, and the
Employee is entitled to benefits under Section 3(d), as of the Separation Date
all outstanding options and stock appreciation rights shall be immediately fully
vested and immediately exercisable and shall remain so exercisable throughout
their entire original terms, and all stock awards, restricted stock awards,
restricted stock unit awards and cash awards shall be immediately vested and,
subject to Section 4(e), shall be settled upon vesting.
(e)  Settlement of Deferred Compensation Awards.  Notwithstanding any provision
of the Plan or the applicable award agreement to the contrary, if the Employee
is a “specified employee” as determined by the Company in accordance with its
established policy, any settlement of awards described in this Section 4 which
would be a payment of deferred compensation within the meaning of Section 409A
of the Code payable to the Employee as a result of the Employee’s Separation
from Service (other than as a result of death) and which would otherwise be paid
within six months of the Employee’s Separation Date shall be payable on the date
that is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code.  Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.
5.             Potential Rollback to Avoid Excise Tax.  Whether or not the
Employee becomes entitled to any benefits under Section 3 above, in the event
that there is made any payment in the nature of compensation to or for the
Employee’s benefit that would be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code, the Corporation shall pay to the Employee, either
the amount to which the Employee is entitled under the terms of this Plan or a
reduced amount that will result in the Employee’s receiving a greater after-tax
benefit due to avoidance of the Excise Tax.  If a reduction in the payments to
the Employee would result in a greater after-tax benefit to the Employee because
of avoidance of the Excise Tax, then the amount of cash severance payable under
Section 3(d)(ii) of this Plan shall be reduced first.
 
6.
Policy Concerning Severance Agreements with Senior Executive Officers.

If an officer who is an Employee under this Plan is a “Senior Executive Officer”
as defined in the Corporation’s Policy Concerning Severance Agreements with
Senior Executive Officers, then any cash severance payment under Section
3(d)(ii) of this Plan shall be reduced to the extent necessary to comply with
such Policy.
 
7.
Successors; Binding Plan.

(a)           The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation or of any
division or subsidiary thereof employing the Employee to expressly assume and
agree to perform this Plan in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place.  Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Plan and
shall entitle the Employee to compensation from the Corporation in the same
amount and on the same terms as the Employee would be entitled hereunder if the
Employee had a Separation from Service for Good Reason following an Applicable
Event, except that for purposes of implementing the foregoing, the date on which
any such succession becomes effective shall be deemed the Separation Date.
(b)           This Plan shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Employee should
die while any amount would still be payable to the Employee hereunder if the
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
Employee’s devisee, legatee or other designee or, if there is no such designee,
to the Employee’s estate.
8.          Notice.  For the purpose of this Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Plan.
9.          Miscellaneous.  No provision of this Plan may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Board.  The validity, interpretation, construction and performance of this
Plan shall be governed by the laws of the State of Delaware.
10.          Validity.  The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall remain in full force and effect.




11.          Counterparts.  This Plan may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
12.             Claims and Arbitration.  Any dispute or controversy arising
under or in connection with this Plan shall be settled exclusively by
arbitration in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Employee shall be entitled to
seek specific performance of his or her right to be paid until the Separation
Date during the pendency of any dispute or controversy arising under or in
connection with this Plan.  Any such arbitration shall be held in Houston,
Texas.
13.           Plan Amendment and Termination.  The Corporation may at any time
amend or terminate this Plan, provided that for a period of two (2) years
following a Change in Control, the Plan may not be amended in a manner adverse
to an Employee with respect to that Change in Control.  Any amendment or
termination shall be set out in an instrument in writing and executed by an
appropriate officer of the Corporation.
14.           Entire Plan.  Except as specifically modified, waived or
discharged in an individual agreement between an Employee and the Corporation
which meets the requirements of Section 8 of this Plan, this Plan supersedes any
other agreement or understanding between the parties hereto with respect to the
issues that are the subject matter of this Plan.

